Exhibit 23.1 暉誼(香港)會計師事務所有限公司 PARKER RANDALL CF (H.K.) CPA LIMITED February 2nd, 2011 Anslow +Jaclin LLP 195 Route 9 South Manalapan, NJ 07726 Tel: Fax: Dear Sirs, Re: Consent to Filing Form S-1/A of Green Solutions China, Inc. (Formerly known as “China Green, Inc.”) We hereby consent to the use, in the registration statement on Form S-1/A of Green Solutions China, Inc. of our report dated January 28, 2011 on our audits of the financial statements of China Green Inc. (currently known as “Green Solutions China, Inc,”) for the years ended June 30, 2010 and June 30, 2009 and the results of their operations and cash flows for the two year periods then ended, and the reference to us under the caption “Experts”. Yours truly, Parker Randall CF PARKER RANDALL CF (H.K.) CPA LIMITED Certified Public Accountants, Hong Kong Room 201, 2/F., Two Grand Tower, 625 Nathan Road, Kowloon, Hong Kong. Tel: + ax: +852 26251263 香港九龍彌敦道 625 號雅蘭中心第 2 期 201 室 電話： +傳真：+
